Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-6, drawn to a reciprocating culinary knife (a first embodiment as seen in Figures 1-3a,b) including a pressure sensing mechanism for sensing contact of the blade with a food item, as set forth in the claims, could be searched in CPC:  B26B7/00, B26B11/00,008, B23Q17/2452, B23Q17/099, G08B21/182 with an additional unique text search and unique examination process of “a pressure sensor” or equivalent sensor.
Group II. Claims 7-10, drawn to a reciprocating culinary knife (a second embodiment as seen in Figures 4-6) including a removable cutting blade, a reciprocating-motion mechanism, a motor, a set of gears, a position sensor, a control logic, as set forth in the claims, could be searched in CPC: B26B7/00, 005, B26B11/00,008, B23D49/00,11,162, B23D51/00,16, B26B29/02 and with an additional unique text search and unique examination process of “a removable cutting blade, a reciprocating-motion mechanism, a motor, a set of gears, a position sensor, a control logic”.
The inventions are independent or distinct, each from the other because claims to the different groups recite the mutually exclusive characteristics of such groups. In addition, these groups are not obvious variants of each other based on the current record.
the preamble of claims 1-10). The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the device of group I including the pressure sensing mechanism having a mode of operation and function different from the device of group II including the removable cutting blade, the reciprocating-motion mechanism, the motor, the set of gears, the position sensor, the control logic;
The inventions do not overlap in scope because there is a two-way patentable distinction between each group, and also each has a unique search and examination burden. See MPEP 806.05.
The inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate statues in the art in view of their different classification as seen in the section 2 above;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different filed of search (for example, search different classes/subclasses or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
A telephone call was made to Richard Gregson on 03/01/2022 to request an oral election to the above restriction requirement, Applicant elected group I, corresponding claims 1-6 without traverse and Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Thus, claims 1-6 are examining below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 is being considered by the examiner.
Drawings
The drawings are objected to because since the specification discloses that Figures 1-3a,b is a first embodiment, the cap 57 in figures 1a,b is curved tapered and the cap in Figures 2A-D are linear tapered.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hand guard and the abutment member in claim 6 (examiner notes that as claim 1 is written, the hand guard (24) is as an abutment member, but in claim 6, the hand guard and the abutment member are two different parts that both need to show in drawings) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The Application Number 16/686,709 should be 16/867,709.  See the correction of Application Data sheet filed on 02/08/2022. 
The reference “42” is called both “a pressure sensor” in paras. 15-18 and “ the reciprocating mechanism” in Paras. 21-22. It is similar issue with the reference “46” is called both the handle and the handle portion in Para. 18. Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  delete the word “the” in claim 1, line 2.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claim 1 limitation “a reciprocating assembly…for causing reciprocating motion of said blade” and “a pressure sensing mechanism…for sensing contact of said blade with a food item” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
For an example, First, "assembly" is a generic substitute for “means”; second, the "assembly" is modified by functional language including “for causing reciprocating motion of said blade”; and third, the "assembly" is not modified by sufficient structure to perform the recited function because "reciprocating" preceding assembly describes the function, not the structure of the mechanism. It is similar analysis with “a pressure sensing mechanism”.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claim 1, line 2, the recitation of “a larger diameter portion” is indefinite because it is unclear how big is the diameter portion be to be considered as “larger” and it is also unclear what the larger diameter portion compares with. Claim 3 has the similar issue “a larger rear diameter portion”.
Claim 1, line 3 “the handle” lacks of antecedent basis in the claim and this recitation is indefinite because it is unclear whether the claim inherently has this structure or refers new handle or refers to previously introduced structure “a handle portion”.
Claim 1, lines 7-8, the phrase of “a pressure sensing mechanism …for sensing contact of said blade with a food item” is unclear. As the phrase is written, it is unclear what the pressure sensing mechanism is sent and where the pressure sensing mechanism is sent to.
Claim 1, lines 10-11, the phrase of “…a user may initiate operation of said reciprocating assembly by contacting and applying pressure to said food item” is unclear. Claim 1, line 5 recites that “a reciprocating assembly within said housing”. It is unclear how the reciprocating assembly contacts and applies pressure to said food item. See Applicant’s specification, Para. 16 for initiate operating of said reciprocating assembly. It appears that the user may initiate operation of said reciprocating assembly by contacting and applying pressure the blade on said food item. See Para. 16 “When pressure is applied to the blade at an outer end, the attachment end of the blade 30 pivots about its connection within the housing 20 causing the micro-switch within the pressure-sensing mechanism 42 to close. When the pressure is released from the end of the blade 30, the force on the micro-switch is removed, and the pressure-sensing mechanism 42 deactivates the motor 50”.
Claim 2 recites that “wherein operation of said reciprocating assembly is ceased upon cessation of pressure to said food item” has two problems. First, “operation of said reciprocating assembly” is unclear whether the “operation of said reciprocating assembly” refers to the initiated operation of said reciprocating assembly as set forth in claim 1 or refers to an additional operation of said reciprocating assembly. Second, as the claim is written, it is unclear what structure causing the operation of said reciprocating assembly is ceased and what structure for cessation of the pressure to said food item is. See Applicant’s specification, paras. 16-17 for the blade actuation ceased.
	All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 does not refer back to and further limit the claim from which it depends because it appears that claim 1 already recites “a cylindrical housing having a handle portion, the said housing being tapered with a larger diameter portion toward a rear of the handle”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Olivares (US 6434836) in view of Landwehr (US 2017/0361474).
Regarding claim 1, as best understood, Olivares shows a reciprocating culinary knife assembly (Figures 1-8 and Col.5, lines 24-25 “kitchens and other in-home applications”) comprising:
a cylindrical housing (11, Figure 2) having a handle portion (Col. 3, lines 3-4 and Figure 2 shows two end portions and a middle portion in the handle 11), the housing being tapered with a larger diameter portion toward a rear of the handle portion compared to a middle handle portion of the housing (see the rear end of the handle 11 having a diameter larger than a diameter of the middle portion);
a cutting blade (Figures 1 and 9 show a saw blade) connected within and extending forwardly from said housing;
a reciprocating assembly (Figure 7, a motor 15a and a gear box 15b that convers converts the rotational energy of electric motor 15a to a reciprocating back and forth motion in the blade as disclosed in Col. 3, lines 35-41)within said housing for causing reciprocating motion of said blade; and 
a hand guard positioned at a forward end of said housing (Applicant’s specification, Para. 14 discloses that “the front 22 of the housing includes a substantially circular finger/hand guard 24”, thus, a front portion of the handle 11 where the reference “15” is, Figures 4-6 meets this limitation), wherein the hand guard is used as an abutment member (as seen in figures 4-6 that shows a tapered large end surface of the housing or handle that can be guarded or abutment for user’s fingers).
However, Olivares fails to show a pressure sensing mechanism.
Landwehr shows a knife (Figures 1-5) having a blade (2) and a pressure sensor (3) within a housing (1) for indicating the amount of pressure being applied on the knife while being used (Para. 005).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the reciprocating culinary knife assembly of Olivares to have a pressure sensor, as taught by Landwehr, in order to allow the user to decide when the blade (dull) to be replaced.
In doing so, the pressure sensing mechanism within said reciprocating assembly (near a front forward end of the housing, Figure 3 of Landwehr) for sensing contact of said blade with a food item (Para. 19 of Landwehr) and whereby, using said hand guard as an abutment member (Figure 2 of Olivares, the large end portion of the handle compared to the middle portion of the handle), the user may initiate operation of said reciprocating assembly by contacting and applying pressure the blade on said food item (Paras. 005 and 19). Please note that this can be done at an initiate step prior fully operating said reciprocating assembly.
	Regarding claim 2, as best understood, the modified knife of Olivares shows that the initiated operation of said reciprocating assembly is ceased upon cessation of pressure of the blade on said food item (this is inherent step because there is no pressure indication of the blade if the blade does not contact the food).
Regarding claim 3, as best understood, the modified knife of Olivares shows that said housing has a larger diameter rear portion (see Figure 2 of Olivares and the discussion in claim 1 above).
Claim 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Olivares in view of Landwehr and further in view of Farnum (US 2017/0099904).
Regarding claims 4 and 6, as best understood, the modified knife of Olivares shows all of the limitations as stated in claim 1 above except a compressible material covering the housing (or a hand guard material is circular around about the abutment member or the end portion of the housing).
Farnum shows a handheld cutting device (Figures 1-4) comprising a housing tube (12, Figures 1-2) and thermoplastic elastomer cushions (32, 34) overmolded around each end of the housing tube.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the housing of Olivares to have two thermoplastic elastomer cushions, as taught by Farnum, in order to allow the user to be comfortable and firmly grip the knife and aid avoiding slippery during using the knife.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Olivares in view of Landwehr and further in view of Vitantonio (US 2009/0038164) and Nottingham (US 2006/0005402).
Regarding claim 5, the modified knife of Olivares shows all of the limitations as stated in claim 1 above including a single battery (21), instead of 4x AA batteries connected in parallel.
Vitantonio shows a reciprocating knife (Figures 7-8) comprising a housing (20) having an inner diameter sized to carry at least three double A (AA) batteries connected in parallel as seen in Figures 8 and Para. 32. 
Nottingham shows a reciprocating knife (Figure 1) comprising a housing (110) having an inner diameter sized to carry four double A (AA) batteries (Para. 54, lines 1-4) to reciprocate a blade (242). 
Based on the teachings of  Vitantonio  and Nottingham, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the housing of Olivares to carry double A batteries connected in parallel, as taught by Vitantonio and including 4 double A batteries, as taught by Nottingham, since this is known an alternative way for the same purpose of providing properly power to the motor requirement and this allows the user easily gets double A batteries if the batteries are needed to replace (Para. 32  of Vitantonio recites “generally standard household batteries ..AA).
Moreover, “four AA sized batteries”, there is an old and well understood results-effective-variable.  Any number of batteries used in the knife would be considered. This gives the manufacture a choice to consider between the manufacturing cost and the size of the housing. The use of four batteries was chosen because this configuration produces the blade speed and power necessary to satisfactorily carve pumpkins and other vegetables for the lowest manufacturing cost with the smallest housing size as disclosed in Para. 54 of Nottingham. Given the above, almost any number of batteries used in the knife would be considered obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        3/3/2022